                                                                            I'iLED
                                                                    U.S.DiSTRiCTCOURI
                                                                      SAVANNAH OiV.
              UNITED STATES DISTRICT COURT FOR THE
                  SOUTHERN DISTRICT OF GEORGIA                     2flI|nnT 15 HMIh 16
                       SAVANNAH DIVISION
                                                                  SIERK
                                                                         SO. OmM GA.


UNITED STATES OF AMERICA


     V.                                         INFORMATION
                                                CR 418-136
CHRISTINE PETERSON

           Defendant




                                  ORDER


     The Government's motion to dismiss the foregoing Information without

prejudice is GRANTED.


           SO ORDERED, this    /j   day of.   0 tj^i           ^ 2018.




                                          G. RrSMl'lTl     ^      iS- ^f4
                                       ITED STATES DISTRICT COURT
                                    'SOUTHERN DISTRICT OF GEORGIA
